DETAILED ACTION
Note that the Examiner for this application has changed.

		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-21 are pending (claim set as filed on 10/23/2020).  
Claims 9-14 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Therefore, product claims 1-8, 15-18, and 21 are being examined.

Priority
	This application is a 371 of PCT/EP2017/065792 filed on 06/27/2017 which has a foreign application to Belgium 2016/5499 filed on 06/29/2016. Therefore, the effective filing date of the application is 06/29/2016.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application.  Applicant is reminded that each individual associated with the filing and prosecution of a patent 

Withdrawal of Rejections
	The response and amendments filed on 10/23/2020 are acknowledged.  Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly listed below, have been withdrawn necessitated by Applicant's formality corrections and/or amendments.  For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section.
The previously applied §112(b) indefiniteness rejection for claims 1-8 and 15-18 from the prior office action has been withdrawn necessitated by Applicant's amendments.

Claim Interpretation
Regarding the base claims' recitation of "for the sampling of microorganisms present on a surface" has been considered but does not have patentable weight because it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone (see MPEP at 2111.02).


Examiner's Response to Arguments
Applicant's arguments filed on 10/23/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record: all examined claims remain rejected, as explained below.  The Examiners response to the Applicant’s arguments are detailed below.
With respect to claims 1-5 and 15, the Applicant argued the cited reference discloses a “device for making ready-to-use solutions to clean and inhibit biofilm formation of surfaces” (Applicant’s response p.8, middle ¶) while the instant invention is directed to a substrate and / or a device “for the sampling of microorganisms present on a surface” (Applicant’s response p.7, last ¶, and p. 8, first full ¶).  However, cleaning and sampling involve the same activity.  Specifically, removing microorganisms from a surface and collecting them in something else, such as a solution or a cloth that soaks up a solution.  The difference between sampling and cleaning is the intended use after collection.  In the case of cleaning, the solution or cloth used to collect the microorganisms is typically discarded.  In the case of sampling, the solution or cloth used to collect the microorganisms is typically tested.  Furthermore, note that there is nothing preventing a cloth that was used to clean from being tested, at which point it becomes a sample.  Therefore, “sampling” encompasses “cleaning” under the broadest reasonable interpretation of the instant claim.
Also with respect to claims 1-5 and 15, the Applicant argued “the device described in the cited reference is intended to be introduced into water to create a suitable dilution, and then and only then ready for use to clean surfaces” (Applicant’s response p. 8, middle).  The Applicant appears to be arguing the instant claims are directed to a substrate / device that does 
Further with respect to claims 1-5 and 15, the Applicant argued “Note that the application of this cleaning dilution serves to inhibit the formation of biofilms on the treated surface and not to take an already existing biofilm sample from this surface” (Applicant’s response p. 8, lower middle).  The biofilm limitation has been considered but it does not have patentable weight because it is recited intended use – see the claim interpretation section above.  In addition to having no patentable weight, the Applicant admits Kelly teaches “to clean and inhibit” (Applicant’s response p. 8, middle ¶), therefore Kelly’s teachings aren’t limited to inhibiting but encompass cleaning and sampling, too.  As explained above, “sample” encompasses clean.  Furthermore, claim 1 recites the sample may be taken from microorganisms that have not yet formed a biofilm, thus the Applicant’s invention is not solely directed to obtaining samples from biofilms as is implied by the underlined portion of the Applicant’s arguments, above.
Finally, with respect to claims 1-5 and 15, the Applicant argued no viscosity values are taught by Kelly (Applicant’s response p.8, 2nd to last full ¶).  Kelly discloses "the composition used in the impregnation is a stable, fairly viscous, dark amber solution that can readily be impregnated into a non-woven, dried and conveniently packaged and stored for subsequent use" (see abstract).  The following is copied from the previous office action.

The applicants offered no evidence to the contrary in their arguments and, thus, the rejection is maintained.  Please see MPEP 2112.01 (I) and (V) for the basis of the Examiner’s arguments and for the shift of the burden of proof to the Applicant.
Regarding claims 6-8 and 16-18, the Applicant argued “Kelly does not disclose a substrate impregnated that serves to sample an already existing” (Applicant’s response p. 9, 4th ¶).  It appears the Applicant is arguing the substrate itself must make physical contact with the surface from which a sample is being collected.  This is not supported in independent claims 1 or 15 from which claims 6-8 and 16-18 depend.  The text of claim 1 reads, “A substrate…for the sampling of microorganisms…”  The claim does not require the substrate to come in contact with the surface.  It would if, for example, the claim text was “A substrate…for sampling microorganisms from a surface wherein the substrate is contacted with the surface to obtain a sample therefrom.”  Claim 15 is also has no limitation about what components contact surfaces.  The examples in the specification indicate the substrate was contacted with a surface from which microorganisms were collected but MPEP 2111.01 (II) states it is improper to import claim limitations from the specification.  Therefore, the broadest reasonable interpretation of the instant claims is that the substrate is used, in some way, to collect samples of microorganisms on a surface.  Kelly teaches the substrate is used by adding water to it to release its concentrated contents, creating a viscous solution that is used to remove bacteria from surfaces.  And, as explained above, sampling encompasses cleaning.
kit makes it possible to solve this problem by providing an impregnated substrate according to claim 1 being characterised in that ‘said at least one composition has a dynamic viscosity between 50 and 2000 mPa.s’” (Applicant’s response p. 9, 2nd to last ¶).  The issue of viscosity values was addressed above.  Note that the kit is claimed by claim number 15 which does not include any limitation on viscosity and is not dependent on claim 1.  To make the record clear, a paper towel onto which an enzyme is sprayed would read on claim 15.  There is no viscosity requirement and there is no limitation on the enzyme or the substrate in claim 15.
Finally, with respect to claims 6-8 and 16-18, the Applicant argued (1) the teachings of Boels are related to the elimination of biofilms instead of collecting them, (2) does not teach a substrate or a kit, (3) that an artisan starting from Kelly would not have consulted Boels because Boels is concerned with elimination of biofilms not collecting them, and (4) that even if an artisan started from Kelly and consulted Boels, he or she would not arrive at the claimed invention because Boels makes no mention of viscosity (Applicant’s response p. 9, last ¶ to p.10, first two ¶s).  To address (1), cleaning, eliminating, or removing biofilms is equivalent to collecting / sampling bacteria, as explained above.  For (2), Kelly teaches a disposable device that includes a substrate and an enzyme (Kelly, claim 1), the only two items needed to read on claim 15.  Regarding (3), an artisan who started with Kelly would be interested in other artisan’s disclosures of how they removed biofilms from surfaces in order to improve their own practice.  Kelly and Boels are related art and, thus, artisans would be interested in both disclosures.  Finally, for (4), Kelly teaches viscous components (see Kelly’s abstract, ¶ [0022] and ¶ [0049] 

Maintained Rejections
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 15, and 21 are rejected under 35 U.S.C. 102(a)(l) as being anticipated by Kelly (US 2007 /224249 Al - cited by the ISA and in the Restriction Requirement). 
Kelly's general disclosure relates to dry disposable devices comprised of non-woven substrates formed from synthetic and/or cellulosic fibers impregnated with an ultra-concentrated bio-organic catalyst composition for cleaning and inhibiting the formation of biofilms on surfaces, and methods used for manufacturing the same (see abstract & ¶ [0002]). 
Regarding base claims 1 and 15, Kelly teaches a substantially dry impregnated disposable device for creating ready-to-use dilutions effective for cleaning and inhibiting the formation and growth of biofilms on surfaces, comprising a water-insoluble absorbent substrate, having incorporated therein an amount of about 200-400% of the substrate's total basis weight of a treatment composition, wherein said treatment composition comprises at least one non-ionic surfactant, at least one preservative, and a fermentation supernatant comprising active enzymes from a Saccharomyces cerevisiae fermentation culture (see ¶ [0018], [0030]-[0031], [0045], Table III, Examples, and claim 1).  Kelly discloses "the composition used in the impregnation is a stable, fairly viscous, dark amber solution that can readily be 
Regarding claim 2, Kelly discloses the use of enzymes in degrading, removing, and destroying biofilms is well known and includes hydrolases or laccase (see ¶ [0006]).
Regarding claim 3, Kelly teaches the non-woven device are in the form of an impregnated sleeve for a spray bottle dip-tube, an applicator, a wipe, a pad, a towel or the like (see ¶ [0031], [0042]).
Regarding claim 4, Kelly discloses that the pH is adjusted to about 8.5 to 9 (see ¶ [0017] - [0018]).
Regarding claim 5, Kelly teaches the composition comprises preservatives and therefore, it is considered to be sterile (see Tables 1-11 & ¶ [0027] - [0030], [0040]).
	Regarding claim 21, Kelly teaches non-woven fabrics (¶ [0028]).  Claim interpretation: “fabric-type” substrate is interpreted to mean any type of fabric that resemble cloth.

Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly as applied to claims 1-5, 15, and 21 above, and in view of Boels (US 2014/0314733 Al). 
Kelly's teachings is discussed above as it pertains to a substrate composition for biofilm applications. 
However, Kelly does not teach the composition comprises a detergent component that comprises at least one wetting agent, sequestering agent, and/or dispersing agent (claims 6-8 and 16-18). 
Boels teaches composition for the removal of biofilms present on a substrate, comprising at least one detergent component comprising at least one sequestering agent and at least one agent that is simultaneously a wetting and a dispersing agent, and at least one enzymatic component containing at least one protease, at least one laccase and at least one polysaccharidase (see abstract). Boels discloses the composition surprisingly, improves significantly the rapidity and the efficiency of the removal of a biofilm while being able to attack various types of biofilms. The detergent removes a superficial portion of the biofilm and wets and swells the organic structures of the biofilm thanks to the dispersing and the wetting characters of the agent that is simultaneously a wetting and a dispersing agent present in the detergent component (see ¶ [0017] - [0018], [0037]). Boels discloses said at least a detergent component comprises a proportion of sequestering agent comprised between 1 and 10% by weight with respect to the total weight of the detergent agent, what represents an optimum of efficiency, stability and cost (see ¶ [0037]). 
At the time of filing, it would have been obvious to one of ordinary skill in the art to employ a detergent component that comprises at least one wetting agent, sequestering agent, and/or dispersing agent such as taught by Boels in the composition of Kelly. The ordinary artisan would have been motivated to do so because Boels suggests the detergent removes a .

Conclusion
No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571) 272-8357.  The examiner can normally be reached between 7:30 – 5:00 Eastern, MON-THU.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN GREENWOOD
Examiner, Art Unit 1653

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653